Title: To George Washington from Moses Hazen, 16 May 1783
From: Hazen, Moses
To: Washington, George


                  
                     Sir
                     West Point 16th may 1783
                  
                  On perusing the order of the 3d ultimo appointing the Court of enquiery whereof the Honle Brigr Genl Huntington is president, I find the Court is not Directed to give an opinion.  and from hints that have fallen from some of the members of the Court, they do not think themselves authorised to give an opinion on the matter.  Whether your Excellency intended this Court should ascertain the facts only. to ground a New prosecution of Major Reid; or the parties; or whether you expected an opinion from this court I am at a loss I confess.  one or the other the gentlemen who have been injured will Expect—for without an opinion of some court or other, I do not see how those Injured characters can be fully cleard up—I have the Honr to be Your Excellencys most obedt and very Humle Servant
                  
                     Moses Hazen
                  
               